Title: To Benjamin Franklin from Edme-Jacques Genet, 10 April 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Monsieur
A Versailles ce 10. avril 1778
J’ai l’honneur de vous addresser la prétendue réponse du gouvernement d’Angleterre à la déclaration de l’indépendance des Etats unis. Elle ne sera imprimée dans le Recueil que vous connoissés qu’autant que vous n’y verres point d’inconvenient. Si vous pensés qu’il soit aussi bien fait de ne point l’y insérer, vû la multitude de faussetés qu’elle contient et qu’il seroit trop long et inutile aujourdhui de faire remarquer, on n’en fera aucune mention. Si vous jugés à propos de refuter les plus spécieuses de ces assertions, on traduira avec le plus grand soin ce qui sortira de votre plume, qui a déja enrichi ce Recueil de tout ce qu’il a de meilleur. L’auteur se félicitera éternellement d’avoir épousé une cause que le courage et la sagesse de l’immortel Franklin ont fait triompher, et qui est aujourdhui autant la cause des Dieux que celle du Caton de l’amérique. Je suis avec respect, Monsieur, Votre très humble et très obéissant serviteur
Genetchef du bureau des interpretesdes affaires étrangeres
 
Addressed: M. Benjamin Franklin Député des Etats unis / de l’Amérique / A Passy
